DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 21 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2007/0173156 to Kulper in view of EP 1911824 to Frigge, as evidenced by the machine translation, and US Pub. No. 2009/0139637 to Kopf.
Regarding claims 1, 5-7 and 21, Kulper teaches a highly abrasion-resistant tape for binding cables, comprising a first fabric cover layer A and a second fabric cover layer B, and an intermediate layer C situated between the cover layers, wherein the intermediate layer C is an adhesive (Kulper, Abstract). Kulper teaches that it is an object of the invention to provide a tape which combines the possibility for bandaging individual lines to form cable looms with high protection against mechanical damage (Id., paragraph 0017).  Kulper teaches that the system is composed of two identical or different outer layers A and B, at least one featuring favorable abrasion resistance such as nonwovens and velour (Id., paragraph 0027).  Kulper teaches examples where the outer layer is a woven polyester filament fabric (Id., Examples 1 and 2).  Kulper teaches that the outer layers can be coated with an adhesive, with the adhesive sides facing one another and with an offset, so that at the edges of each side a narrow strip of adhesive remains open and tacky (Id., paragraphs 0043, 0044, Figure 2).  Note that as shown in Fig. 2 depicting a second and third backing assembly, specifically the assembly on the right, the adhesive layer is a single adhesive layer and the tape consists of the three layers:

    PNG
    media_image1.png
    375
    866
    media_image1.png
    Greyscale

Kulper teaches that the tape ought to be suitable not only for the standard wrapping techniques with overlapping or open spiral wrapping around the bundle of lines, but also for longitudinal application by means of applicators, combining a bandaging function and abrasion protection function in the preferred adhesive tape (Kulper, paragraph 0017).  Kulper teaches that the interlayer C has a considerably greater thickness and/or mass between the outer plies A and B in terms of the material used and/or the construction is capable of dissipating or converting externally incident forces and energies from friction, scuffing, vibrations, etc. (Id., paragraph 0029).  Kulper teaches that the adhesives include acrylates, silicones and synthetic rubbers and natural rubbers (d., paragraph 0030), and that the interlayer C ought to have a thickness of about 0.05 to 1.0 mm in view of the upper limit on the thickness of the overall adhesive tape, such as cable strands, which in the normal case is about 1 to 1.5 mm (Id., paragraph 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tape of Kulper, wherein the tape comprises different outer layers, such as an outer woven polyester fabric and an inner velour fabric, and a single adhesive layer comprising a thickness, such as within the claimed ranges, motivated by the desire of forming a conventional tape based on the totality of the teachings of Kulper.
Regarding the claimed properties, Kulper teaches that the abrasion resistance of the overall assembly turns out to be much higher than the sum of the abrasion resistances of the individual plies (Kulper, paragraph 0025).  Kulper teaches that only when the interlayer is employed is there an increase in the abrasion levels by more than 100%, and that it is possible to increase the abrasion resistance by more than 300% (Id., paragraph 0052).  Kulper teaches that woven PET fabrics are known to have a mean abrasion resistance of approximately 300 to 1000 cycles in accordance with ISO 6722 (mandrel diameter 10 mm), whereas a composite with an acrylate hotmelt adhesive has an abrasion resistance of 12000 cycles (Id., paragraphs 0048-0053).  
Kulper does not appear to specifically teach the claimed abrasion resistance and basis weights of the textile layers, and damping resistance.
Regarding the claimed abrasion resistance and basis weights, Frigge teaches a cable wrapping tape formed as a composite consisting of at least a first textile layer and a second textile layer (Frigge, paragraph 0001).  Frigge teaches that the first textile layer is a fabric formed from polyamide or a polyester, in particular PET, and that the fabric of the second textile layer can also be made of these materials, wherein the second textile layer is a nonwoven fabric (Id., paragraphs 0018-0020, claim 1).  Note that the machine translation at paragraph 0020 recites that the fleece of the second textile layer can also be constructed from these materials.  Frigge teaches that to bond the textile layers, an acrylic adhesive can preferably be used (Id., paragraph 0024).  As shown in at least Fig. 1, the adhesive layer 5 is a single layer.  Frigge teaches that the cable wrapping tape fulfills the abrasion class E according to LV 312, both on a 5 mm diameter mandrel and on a 10 mm diameter mandrel (Id., paragraph 0025).  Frigge teaches that class E refers to 5,000 strokes and more (Id., Table 1).  Frigge teaches that the cable wrapping tape has a thickness preferably in the range from 0.80 to 1.60 mm, which results from the individual layer thicknesses, in particular the first and second textile layers (Id., paragraph 0026).  Frigge teaches that the fabric of the first textile layer may have a weight per unit area of 90 to 250 g/m2, while a weight per unit area of 180 to 280 g/m2 is considered optimal for the second textile layer (Id., paragraph 0027).  
Kulper establishes a multilayer tape comprising an acrylate adhesive wherein the composite has an abrasion resistance of 12000 cycles in accordance with ISO 6722 (mandrel diameter 10 mm).  Frigge establishes a similar multilayer tape comprising a PET fabric outer layer and a fleece with an adhesive, wherein the tape fulfills the abrasion class E according to LV 312, both on a 5 mm diameter mandrel and on a 10 mm diameter mandrel.  Frigge similarly teaches that the tape has a thickness overlapping with the conventional tape thickness set forth in Kulper, including that the fabric layers have a weight per unit area of 90 to 250 g/m2 for the first textile layer and 180 to 280 g/m2 for the second textile layer.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tape of Kulper, wherein the tape comprises the outer woven polyester fabric and an inner velour or fleece fabric having basis weights, such as within the claimed ranges, and satisfies the claimed abrasion resistance measured with a 5 mm diameter mandrel, as taught by Frigge, motivated by the desire of forming a conventional tape for wrapping cables comprising properties known in the art as being predictably suitable for such tapes, where abrasion resistance properties are desirable.
Regarding the claimed damping resistance, Kulper teaches that a thick interlayer of viscoelastic adhesive results in a certain sound damping and noise suppression (Kulper, paragraph 0036).  Additionally, Kopf teaches a similar highly abrasion-resistant tape, preferably for wrapping elongated products, comprising a backing which is composed of at least three layers, specifically a first outer layer A, a second outer layer B, and interlayer C, which is located between outer layers A and B and is firmly connected at least in sections to the outer layers A and B (Kopf, Abstract).  Kopf teaches that the outer layer A is composed of a stitchbonded nonwoven composed of a fiber web or spunbonded web (Id., paragraphs 0031, 0041), which may consist of PET fibers (Id., paragraph 0090), and has a basis weight of 60 to 300 g/m2 (Id., paragraphs 0064-0067).  Kopf teaches that the outer layer B is a nonwoven, such as staple fiber web, meltblown web and spunbonded web, which is preferably consolidated (Id., paragraph 0042).  Kopf teaches that in a particularly advantageous embodiment, the nonwoven chosen for the outer layer B is a needle felt web having a basis weight of 40 to 250 g/m2 (Id., paragraph 0046).  Kopf teaches that starting materials for the outer layers are in particular polyester and polypropylene, including wear resistant polymers such as polyamides (Id., paragraph 0047).  Kopf teaches that the adhesive tape may preferably have an abrasion resistance to LV 312, whereby a number of strokes of preferably more than 16,000 are withstood (Id., paragraph 0068).  Kopf teaches that the adhesive tape may have a noise suppressant LV 312 of particularly more than 15 dB (Id., paragraph 0069).  Kopf teaches that bundles of individual cables are wrapped with the adhesive tape for longitudinal bundling (Id., paragraph 0080, Figure 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tape of the prior art combination, wherein the tape comprises a noise suppressant LV 312 of particularly more than 15 dB, as taught by Kopf, motivated by the desire of forming a conventional tape having properties, such as a noise suppressant value, known in the art to be predictably suitable for similar applications having a similar structure and comparable abrasion resistance.
Regarding the claimed wrap comprising an abrasion resistance that exceeds an abrasion resistance of the innermost and outermost layers alone and the claimed measurement of abrasion resistance under ISO 6722, such a relationship is suggested by Kulper as set forth above.  Additionally, it is reasonable for one of ordinary skill to expect that the invention of the prior art combination would comprise the same relationship when measured as claimed, as the prior art combination comprises a substantially similar structure and composition as claimed, including similar properties measured under a substantially similar standard. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 5, 6 and 21, the prior art combination teaches that the cable wrapping tape has a thickness of 1 to 1.5 mm, as taught by Kulper, and preferably in the range from 0.80 to 1.60 mm, as taught by Frigge, and that the fabric of the first textile layer may have a weight per unit area of 90 to 250 g/m2, while a weight per unit area of 180 to 280 g/m2 is considered optimal for the second textile layer.  Additionally, the prior art combination teaches that the cable wrapping tape fulfills the abrasion class E according to LV 312, on a 5 mm diameter mandrel.  Therefore, the prior art combination establishes both the basis weight of the layers within the claimed ranges and the desired result, such as the abrasion resistance and noise suppressant values within the claimed ranges, wherein the total thickness is within the claimed ranges.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tape of the prior art combination, and adjusting and varying the basis weights and thicknesses of each of the layers, such as within the claimed ranges, as it is within the level of ordinary skill to determine suitable thicknesses of the layers based on the desired basis weight and properties, suitable for the intended application.

Claims 8, 12-15, 19, 20, 22, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kulper in view of Frigge and Kopf, and US Pub. No. 2016/0168427 to Lodde.
Regarding claims 8, 12-15, 19, 20, 22, 23, and 26, the teachings of the prior art combination set forth above are incorporated here. As set forth above, Kulper teaches that the outer layers can be coated with an adhesive, with the adhesive sides facing one another and with an offset, so that at the edges of each side a narrow strip of adhesive remains open and tacky.  Note that as shown in Fig. 2 depicting a second and third backing assembly, specifically the assembly on the right, the adhesive layer is a single adhesive layer wherein the adhesive is exposed as claimed.  Note that the invention of the prior art combination is designed for binding cable and longitudinal applications (Kulper, paragraphs 0017, 0043, 0046, 0058).  Therefore, it is reasonable for one of ordinary skill in the art to expect that the adhesive layer is in contact with the cables and the outermost layer.
Regarding the claimed thicknesses and basis weights of the layers, the prior art combination teaches that the adhesive layer in the cable wrapping tape has a thickness of 0.05 to 1.0 mm in view of the upper limit on the thickness of the overall adhesive tape, such as cable strands, which in the normal case is about 1 to 1.5 mm, and that the fabric of the first textile layer may have a weight per unit area of 90 to 250 g/m2, while a weight per unit area of 180 to 280 g/m2 is considered optimal for the second textile layer.  Additionally, the prior art combination teaches that the cable wrapping tape fulfills the abrasion class E according to LV 312, on a 5 mm diameter mandrel.  
Although the prior art combination teaches a preferable thickness, basis weights and abrasion resistance properties, Lodde teaches a similar multilayer tape for wrapping of cable, comprising a first textile layer, a second textile layer and an adhesive therebetween (Lodde, Abstract).  Lodde teaches that the fabric of the first and second textile layers each have a basis weight in the range of 80 g/m2 to 300 g/m2, wherein the adhesive connection layer has a basis weight in the range of 50 g/m2 to 300 g/m2, and wherein the adhesive tape has an optimally low thickness of less than 0.5 mm (Id., paragraphs 0008, 0014).  Lodde teaches that the tapes fulfill at least the requirements of noise damping class B according to LV 312, including achieving class E both on the 10 mm mandrel and the 5 mm mandrel (Id., paragraphs 0011, 0044, 0052).  Lodde teaches that the fabric of the second textile layer can be the same fabric as in the first textile layer, in particular a fabric of up to 100 percent polyethylene terephthalate fibers (Id., paragraph 0028).  Lodde teaches that the tape is significantly more pliant and has a lower tendency toward flagging (Id., paragraph 0013).  Lodde teaches that with increasing basis weight, the bond using the adhesive causes a disproportionate increase in the abrasion resistance (Id., paragraph 0018).  
Lodde establishes that a similar tape having an overlapping thickness similarly satisfies class E both on the 10 mm mandrel and the 5 mm mandrel.  Lodde teaches that a similar material comprising polyethylene terephthalate textile layers and an adhesive layer having an overlapping thickness as the prior art, may have a lower thickness with corresponding basis weights set forth in the prior art, including establishing that with increasing basis weight, the bond using the adhesive causes a disproportionate increase in the abrasion resistance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tape of the prior art combination, and adjusting and varying the basis weights and thicknesses of each of the layers, such as within the claimed ranges, as it is within the level of ordinary skill to determine suitable thicknesses of the layers based on the desired basis weight and properties, suitable for the intended application.
Regarding claim 15, note that the invention of the prior art combination is designed for binding cable and longitudinal applications (Kulper, paragraphs 0017, 0043, 0046, 0058).  Therefore, it is reasonable for one of ordinary skill in the art to expect that the adhesive layer is in contact with the cables and the outermost layer. 
Alternatively, Kopf teaches that bundles of individual cables are wrapped with the adhesive tape for longitudinal bundling (Kopf, paragraph 0080, Figure 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tape of the prior art combination, wherein the adhesive comprises a portion in contact with the cables and a portion in contact with the outermost layer, as suggested by Kulper and Kopf, motivated by the desire to use the cable binding tape in a manner known in the art, such as by wrapping cables with the cable binding tape.
Regarding claim 26, the tape consists of the outer textile layers and the adhesive layer (Kulper, Fig. 2).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as obvious over Kulper in view of Frigge and Kopf, as applied to claims 1, 5-7 and 21 above, and further in view of US Pub. No. 2016/0168427 to Lodde.
Regarding claims 27 and 28, the teachings of the prior art combination set forth above are incorporated herein.  The prior art combination teaches that the cable wrapping tape has a thickness preferably in the range from 0.80 to 1.60 mm, and that the fabric of the first textile layer may have a weight per unit area of 90 to 250 g/m2, while a weight per unit area of 180 to 280 g/m2 is considered optimal for the second textile layer.  Additionally, the prior art combination teaches that the cable wrapping tape fulfills the abrasion class E according to LV 312, on a 5 mm diameter mandrel.  
Although the prior art combination establishes a preferred tape thickness fulfilling the abrasion class E according to LV 312, on a 5 mm diameter mandrel, Lodde teaches a similar multilayer tape for wrapping of cable, comprising a first textile layer, a second textile layer and an adhesive therebetween (Lodde, Abstract).  Lodde teaches that the fabric of the first and second textile layers each have a basis weight in the range of 80 g/m2 to 300 g/m2, wherein the adhesive connection layer has a basis weight in the range of 50 g/m2 to 300 g/m2, and wherein the adhesive tape has an optimally low thickness of less than 0.5 mm (Id., paragraphs 0008, 0014).  Lodde teaches that the tapes fulfill at least the requirements of noise damping class B according to LV 312, including achieving class E both on the 10 mm mandrel and the 5 mm mandrel (Id., paragraphs 0011, 0044, 0052).  Lodde teaches that the fabric of the second textile layer can be the same fabric as in the first textile layer, in particular a fabric of up to 100 percent polyethylene terephthalate fibers (Id., paragraph 0028).  Lodde teaches that the tape is significantly more pliant and has a lower tendency toward flagging (Id., paragraph 0013).  Lodde teaches that with increasing basis weight, the bond using the adhesive causes a disproportionate increase in the abrasion resistance (Id., paragraph 0018).  
Lodde establishes that a similar tape having an overlapping thickness similarly satisfies class E both on the 10 mm mandrel and the 5 mm mandrel.  Lodde teaches that a similar material comprising polyethylene terephthalate textile layers and an adhesive layer having an overlapping thickness as the prior art, may have a lower thickness with corresponding basis weights set forth in the prior art, including establishing that with increasing basis weight, the bond using the adhesive causes a disproportionate increase in the abrasion resistance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tape of the prior art combination, and adjusting and varying the thicknesses of each of the layers and the basis weights of the layers including the second textile layer, such as within the claimed ranges, as taught by Lodde, as it is within the level of ordinary skill to determine suitable thicknesses of the layers based on the desired basis weight and properties, suitable for the intended application.


Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786